11. Trade and economic relations with Ukraine (vote)
Zaleski report
- Before the vote:
rapporteur. - (DE) Mr President, before the vote I, together with my colleagues from the Committee on International Trade, should like to say thank you for the successful work that has been done, which allows us to save time due to the absence of amendments.
This report should send a clear signal to the new government and the parliament in Ukraine that, for our part, we have done everything necessary to ensure that the negotiations for the free-trade area can take place. We are trusting partners in this dialogue. If there is a representative from Ukraine here today, please would he or she tell the national parliament that the European Parliament recommends voting without delay on the application by Ukraine for accession to the WTO, and ratifying this accession as soon as a decision has been made in Geneva.
For the mutual benefit of both the EU and Ukraine, I would ask you all now please to support this report. Thank you very much.
(Applause)
Mr Zaleski, if I were allowed to congratulate you on how well you express yourself in my own language, I would do so.